Citation Nr: 0812583	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  04-42 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a rating higher than 30 percent for 
sarcoidosis.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Horrigan 




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1953 to April 1954.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision, dated in May 2003, of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  While on appeal in a rating decision, dated in January 
2005, the RO increased the rating to 30 percent. 


FINDING OF FACT

Sarcoidosis requires no more than low dose maintenance of 
corticosteroids, and pulmonary function tests are higher than 
56 percent predicted for FEV-1 and higher than 56 percent 
predicted for FEV-1/FVC. 


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for 
sarcoidosis have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Codes 6846, 6600 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in March 2003 and in July 2006.  The notice 
included the type of evidence needed to substantiate the 
claim for increase, namely, evidence indicating an increase 
in severity to include the effect that worsening has on the 
claimant's employment and daily life.  

The veteran was also notified that VA would obtain VA records 
and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  The veteran was asked 
to submit any evidence that would include that in his 
possession.  The notice included the provisions for degree of 
disability assignable and for the effective date of the 
claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).

To the extent that the VCAA notice about the degree of 
disability assignable was provided after the initial 
adjudication and as to the omission of the Diagnostic Code 
under which the veteran is rated and general notice of the 
criteria, which consists of a specific measurement or test 
results, at this stage of the appeal, when the veteran 
already has notice of the pertinent Diagnostic Code and 
rating criteria as provided in the statement of the case, 
there is no reasonable possibility that further notice of the 
exact same information would aid in substantiating the claim.  
As the timing and content errors do not affect the essential 
fairness of the adjudication of the claim, the presumption of 
prejudicial error in the VCAA notice is rebutted.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records, 
private clinical records, and afforded the veteran VA 
examinations.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Basis

The service medical records show that the veteran was 
separated from service because of sarcoidosis.  

After service in a rating decision in May 1954, the RO 
granted service connection for sarcoidosis and assigned an 
initial rating of 20 percent.  In a rating decision in May 
1955, the RO reduced the rating to zero percent.  The 
noncompensable rating has remained in effect and unchanged 
since then.  The current claim for increase was received in 
February 2003.  While on appeal in a rating decision, dated 
in January 2005, the RO increased the rating to 30 percent 
under Diagnostic Code 6846, effective from the date of 
receipt of the claim. 

VA records disclose that in December 2002 the veteran 
complained of attacks of shortness of breath and wheezing 
relieved by an albuterol inhaler.  It was noted that the 
veteran had not received steroids for sarcidosis. 



On VA examination in April 2003, the veteran complained of 
increased shortness of breath.  It was noted that the veteran 
used albuterol inhalers.  X-rays revealed no obvious evidence 
of sarcoidosis.  Pulmonary function studies revealed FEV-1 of 
99 percent predicted and FEV1/FVC of 81 percent predicted.  

On VA in August 2004, the veteran complained of dyspnea on 
exertion and an occasional productive cough.  An X-ray was 
stable since the study of April 2003.  Pulmonary function 
studies revealed FEV-1 of 91 percent predicted and FEV1/FVC 
of 81 percent.  

Private medical records disclose that in January 2005 the 
veteran was started on 5 mg. of prednisone.  In April 2005, 
pulmonary function studies revealed FEV-1 of 95 percent 
predicted and FEV1/FVC of 86 percent.  In May 2005, 10 mg. of 
prednisone was prescribed. 

On VA examination in January 2006, the veteran complained of 
a productive cough and shortness of breath.  It was noted 
that the veteran took 10 mg. of prednisone daily.  Pulmonary 
function studies revealed FEV-1 of 102 percent predicted and 
FEV1/FVC of 83 percent.  Spirometry was said to be within 
normal limits.  The diagnosis was sarcoidosis.      

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various 
disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  



The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Sarcoidosis is currently rated 30 percent under 38 C.F.R. § 
4.97, Diagnostic Code 6846.  Under Diagnostic Code 6846, the 
criteria for the next higher rating, 60 percent, are 
pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control. 

The disability may also be rated as an active disease or 
residuals as chronic bronchitis under Diagnostic Code 6600.  
Under Diagnostic Code 6600, the criteria for the next higher 
rating, 60 percent, are either FEV-1 of 40 to 55 percent 
predicted; or, FEV-1/FVC of 40 to 55 percent; or, DLCO(SB) of 
40 to 55 percent predicted; or, maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).  

Analysis 

Under Diagnostic Code 6846, the criteria for the next higher 
rating, 60 percent, are pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids for control.  
The record shows that the veteran was started on a low dose, 
5 mg. of prednisone in January 2005, which was increased to 
10 mg. in May 2005 and currently.  The current dose of 10 mg. 
of prednisone, a corticosteroid, has not been described as a 
high therapeutic dose for control of sarciodosis.  For this 
reason, the criteria for the next higher rating under 
Diagnostic Code 6846 have not been met. 

Nor is there evidence of active sarcoidosis on VA 
examinations in 2003, 2004, and 2006. 

As for chronic residuals, under Diagnostic Code 6600, the 
criteria for the next higher rating, 60 percent, are either 
FEV-1 of 40 to 55 percent predicted; or, FEV-1/FVC of 40 to 
55 percent.  

Pulmonary function tests on VA examinations in 2003, 2004, 
and 2006 revealed a FEV-1 of 99 percent predicted, a FEV-1 of 
91 percent predicted, and a FEV-1 of 102 percent predicted, 
respectively.  As the FEV-1 results are all above 56 percent 
predicted, the criteria for the next higher rating under 
Diagnostic Code 6600 have not been met.  

Pulmonary function tests on VA examinations in 2003, 2004, 
and 2006 revealed a FEV1/FVC of 81 percent predicted in 2003 
and in 2004, and a FEV1/FVC of 83 percent in 2006.  As the 
FEV1/FVC results are all above 56 percent predicted, the 
criteria for the next higher rating under Diagnostic Code 
6600 have not been met.   

The above findings are also consistent with the private 
pulmonary function studies in April 2005 of a FEV-1 of 95 
percent predicted and a FEV1/FVC of 86 percent.  

For these reasons, the preponderance of the evidence is 
against the claim for a higher rating, and the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).


ORDER

A rating higher than 30 percent for sarcoidosis is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


